- Prepared by Imprima   UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN PRIVATE ISSUER Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 February 14, 2012 NOVO NORDISK A/S (Exact name of Registrant as specified in its charter) Novo Allé DK- 2880, Bagsvaerd Denmark (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F Form 20-F [X] Form 40-F [] Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes [] No [X] If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g-32(b):82- Company Announcement 13 February 2012 Novo Nordisk A/S – Share repurchase programme On 2 February 2012 Novo Nordisk initiated a share repurchase programme in accordance with the provisions of the European Commission’s regulation no 2273/2003 of 22 December 2003, also referred to as the Safe Harbour rules. Under the programme Novo Nordisk will repurchase B shares for an amount up to DKK 2.5 billion in the period from 2 February 2012 to 25 April 2012. Since the announcement as of 2 February 2012, the following transactions have been made under the programme: Number of Average Transaction value, shares purchase price DKK Accumulated, last announcement 0 0 2 February 2012 62,000 708.54 43,929,480 3 February 2012 62,000 726.93 45,069,660 6 February 2012 62,000 731.46 45,350,520 7 February 2012 62,000 752.24 46,638,880 8 February 2012 62,000 759.29 47,075,980 9 February 2012 59,000 746.52 44,044,621 10 February 2012 58,000 752.01 43,616,580 Accumulated under the programme Transactions related to Novo Nordisk’s incentive programmes have resulted in a net sale by Novo Nordisk of 930,999 B shares in the period from 2 February 2012 to 10 February 2012. The shares in these transactions were not part of the Safe Harbour repurchase programme. Company Announcement no 11 / 2012 Page 1 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 With the transactions stated above, Novo Nordisk owns a total of 25,503,304 treasury shares, corresponding to 4.4% of the share capital. The total amount of shares in the company is 580,000,000 including treasury shares. Novo Nordisk expects to repurchase B shares worth DKK 12.0 billion during a 12 month period beginning 2 February 2012. As of 10 February 2012, Novo Nordisk has repurchased a total of 427,000 B shares equal to a transaction value of DKK 315,725,721. Novo Nordisk is a global healthcare company with 88 years of innovation and leadership in diabetes care. The company also has leading positions within haemophilia care, growth hormone therapy and hormone replacement therapy. Headquartered in Denmark, Novo Nordisk employs approximately 32,500 employees in 74 countries, and markets its products in 179 countries. Novo Nordisk’s B shares are listed on NASDAQ OMX Copenhagen (Novo-B). Its ADRs are listed on the New York Stock Exchange (NVO). For more information, visit novonordisk.com. Further information:   Media: Investors:   Anne Margrethe Hauge Klaus Bülow Davidsen Tel: (+45) 4442 3450 Tel: (+45) 4442 3176 amhg@novonordisk.com klda@novonordisk.com   Frank Daniel Mersebach Tel: (+45) 4442 0604 fdni@novonordisk.com   Lars Borup Jacobsen Tel: (+45) 3075 3479 lbpj@novonordisk.com In North America: Ken Inchausti Jannick Lindegaard Tel: (+1) Tel: (+1) kiau@novonordisk.com jlis@novonordisk.com Company Announcement no 11 / 2012 Page 2 of 2 Novo Nordisk A/S Investor Relations Novo Allé 2880 Bagsværd Denmark Telephone: +45 4444 8888 Telefax: +45 4444 6626 Internet: novonordisk.com CVR no: 24256790 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf of the undersigned, thereunto duly authorized. Date: February 14, 2012 NOVO NORDISK A/S Lars Rebien Sørensen, President and Chief Executive Officer
